Citation Nr: 0116311	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  94-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1976 to July 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1993 RO rating decision that denied an 
increased evaluation for lumbosacral strain (rated 
20 percent).  In April 1996, the Board remanded the case to 
the RO for additional development.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested primarily by X-ray findings of arthritis, 
limitation of motion, and painful motion that produce severe 
functional impairment; neurological deficits or other 
symptoms related to the service-connected low back disability 
indicative of pronounced intervertebral disc syndrome that 
produce more than severe functional impairment are not found.


CONCLUSION OF LAW

The criteria for a higher rating of 40 percent for 
lumbosacral strain are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1976 to July 
1977.

Service medical records show that the veteran was treated for 
low back problems.

A March 1978 RO rating decision granted service connection 
for lumbosacral strain and assigned a zero percent rating for 
this condition, effective from July 1977.  The veteran 
appealed for a higher rating.  In a decision dated in January 
1979, the Board granted a higher evaluation of 10 percent for 
the lumbosacral strain.  A January 1979 RO rating decision 
assigned a 10 percent evaluation for this condition, 
effective from July 1977.

A June 1980 RO rating decision increased the evaluation for 
the lumbosacral strain from 10 to 20 percent.  The increased 
evaluation was effective from February 1979.

The veteran was hospitalized at a VA medical facility from 
July 2 to 24, 1981 for treatment of low back pain.  A history 
of low back pain for 2 years was noted.  The diagnosis was 
psychogenic pain disorder.  A September 1981 RO rating 
decision increased the evaluation for the lumbosacral strain 
from 20 to 100 percent under the provisions of 38 C.F.R. 
§ 4.29, effective from July 2, 1981.  The 20 percent rating 
was resumed from August 1981 and has remained unchanged since 
then.

VA and private medical records show that the veteran was 
treated and evaluated for low back problems in the 1990's and 
2000.  The more salient medical reports are discussed in the 
following paragraphs.

Private medical reports of the veteran's treatment in the 
early 1990's show that he was seen on various occasions for 
complaints of low back pain.  A private medical report dated 
in January 1993 notes that the veteran had a chronic low back 
condition that was subject to intermittent, painful 
exacerbations.  

A statement from the veteran's wife dated in September 1993 
is to the effect that he had severe back pain during sexual 
intercourse that caused him to terminate that activity.

A VA report shows that a CT (computed tomography) was taken 
of the veteran's lumbosacral spine in September 1993.  The 
scan showed some, perhaps, mild bilateral facet hypertrophy 
at several levels, but there was no evidence of any 
significant lateral recess stenosis, neural foraminal 
narrowing, spinal stenosis, or herniated discs; there were no 
lytic or blastic changes seen in the vertebral bodies; there 
was a small amount of spurring along the upper portion of the 
right S1 joint.

A summary of the veteran's VA hospitalization from April to 
May 1994 shows that he was treated primarily for chronic low 
back pain.  Examination of the back revealed no tenderness.  
Paraspinal spasm was noted over the left lumbar region.  
Flexion was to 20 or 30 degrees, and extension was to 5 or 10 
degrees.  There were no motor or sensory deficits over the 
lower extremities.  Deep tendon reflexes were positive at the 
knees and ankles.  Straight leg raising was zero to 30 
degrees on the right and zero to 40 degrees on the left.  He 
was independent with activities of daily living.  He 
ambulated with an antalgic gait.  The diagnoses were 
rehabilitation therapy for chronic back pain, facet arthritis 
at L5-S1, and annular bulge at L4-S1.

A report dated in November 1994 from rehabilitation services 
of a private company and a former employer of the veteran 
notes that he had chronic back pain and that he was partially 
restricted in performing various activities, such as pushing, 
pulling, climbing, balancing, stooping, crouching, crawling, 
reaching, standing, and sitting.  It was noted that his low 
back pain seemed too severe for him to complete a 
rehabilitation evaluation.

The veteran testified at a hearing in September 1996 before 
the undersigned sitting at the RO.  His testimony was to the 
effect that he had worsening low back problems, that he wore 
a TENS unit, that he used over the counter medication for low 
back pain, and that his low back pain radiated down the left 
leg to the foot.

Private medical reports of the veteran's treatment in 1996 
and 1997 reveal that he was treated with lumbar epidural 
steroid injections  for low back pain.  A private medical 
report dated in December 1996 notes that the veteran had 
sustained injuries in a motor vehicle accident in 1995 and 
that he had been complaining of low back pain since then.  An 
MRI (magnetic resonance imaging) in February 1996 had 
reportedly shown hypertrophic degenerative changes, but no 
evidence of herniation of the lumbar disc.  It was noted that 
he had had on and off low back pain in the past.  It was 
noted that he used a TENS unit and physical therapy for his 
low back problems.

The veteran underwent a VA medical examination in February 
1997.  It was noted that the veteran was unemployed and that 
he had trouble with low back pain since an accident in 
service.  He reported that he had sharp pain most of the time 
and that he had this pain at night as well.  He reported 
using a TENS unit and that he had muscle spasms in the low 
back area.  It was noted that he had recently injured his 
left knee in a motor vehicle accident.  He walked with a 
slight limp.  He was able to undress and then redress without 
assistance.  Throughout the examination he became tearful 
because of discomfort that he was experiencing in his back 
and left lower extremity.  He reached a point where he was 
unable to continue with the examination.  Inspection of the 
low back revealed some spasms and a slight increase in the 
lumbar lordosis.  Forward bending was to 40 degrees, backward 
extension was to zero degrees, lateral flexion of the 
thoracic vertebrae was to 30 degrees, bilaterally, and 
rotation of the lumbar vertebrae was to 35 degrees, 
bilaterally.  During the movements of the low back he became 
tearful.  Ankle and deep tendon reflexes were about 1+, 
bilaterally.  X-ray study of the lumbar spine showed small 
osteophytes at the margins of L3-4 and the L-5 vertebral 
endplates.  There was also slight narrowing of the first disc 
space.  There was normal lordotic curvature.  A CT (computed 
tomography) of the lumbosacral spine revealed hypertrophic 
degenerative change at the right S1 joint with possible 
fusion that was slightly worse than a CT scan of September 
1993, and no evidence of significant neural foraminal 
narrowing, spinal stenosis, or herniated nucleus pulposus.  
The diagnosis was low back pain syndrome, post traumatic, and 
mild anterior and lateral spurring from L4 and L5.

A MRI of the veteran's thoracolumbar spine was taken at a VA 
medical facility in February 1998.  The impressions were mild 
degenerative changes in the lower thoracic spine and a small 
anterior osteophyte along the superior endplate of L4 seen on 
plain film; no evidence of spinal stenosis, herniated nucleus 
pulposus, or significant neural foraminal narrowing, and the 
facets also appeared normal; and very minimal amount of 
central protrusion at the L5-S1 disc level.

The veteran was hospitalized at a VA medical facility in May 
1998 for psychiatric treatment.  During this hospitalization 
it was noted that he had significant back pain.  He walked 
with a cane.  Deep tendon reflexes were 2+ throughout.

A VA report of the veteran's outpatient treatment in January 
1999 shows that he had problems with low back pain since the 
1970's.  Standing range of motion was severely limited in 
forward flexion and moderately limited in extension and 
bilateral lateral side bending.  An increased lumbar lordosis 
was noted in standing.  He was unable to lay supine or in 
"hooklying" secondary to low back tenderness.  He was able 
to lay left "sidelying" and was instructed in gentle 
flexion stretching in this position.  He was also instructed 
in post pelvic tilt against the wall and was able to perform 
appropriately.  

A VA report of the veteran's outpatient treatment shows that 
he was seen for worsening lower back pain in January 2000.  
He had good range of motion.  The assessment was chronic back 
pain with generalized muscle aches and stiffness.

The veteran underwent a VA medical examination in March 2000.  
It was noted that he was unemployed.  He gave a history of a 
low back injury in service and of being in a motor vehicle 
accident in 1994 where he sustained injuries to his knees and 
low back.  The examiner reviewed the evidence in the 
veteran's claims folder.  The veteran was able to undress, 
but needed some assistance in putting on his socks at the end 
of the examination.  A TENS unit was in place in the lower 
lumbar area.  There was no tilting of the pelvis or back.  
There was no malalignment of the axial skeleton.  There was 
no kyphosis or scoliosis of the lumbar spine.  There were no 
spasms noted on inspection of the paravertebral musculature, 
but he groaned and grimaced and pursed his lips and 
hyperventilated as if he experienced discomfort.  Forward 
bending of the lumbar vertebrae while standing was 30 degrees 
and backward extension of the lumbar vertebrae was achieved 
to about 12 degrees.  Lateral flexion of the thoracic 
vertebrae was to 20 degrees, bilaterally.  Rotation of the 
lumbar vertebrae was about 20 degrees, bilaterally.  He 
complained of discomfort on movement of the lumbar spine.  
Ankle deep tendon reflexes were 1+, bilaterally.  Knee deep 
tendon reflexes were not elicited even with reinforcement.  
There was no weakness to dorsiflexion or plantar flexion of 
the great toes.  He was able to perceive tactile stimuli in a 
normal manner throughout both lower extremities.  Vibration 
sense was normal.  He could perceive cold stimuli in a normal 
manner.  Goldthwait's test was performed and did not show 
evidence of sacroiliac disease.  He did not flinch when this 
test was done on the right and left sacroiliac areas.  The 
examiner explained that if pain had been elicited before the 
lumbar spine began to move, either a lesion of arthritis or a 
sprain of the ligaments involving the sacroiliac joints would 
be suspected, but he did not have that.  Moreover, the pain 
did not come on even after the lumbar spine began to move.  
Therefor, the examiner stated, there was no disease of the 
sacroiliac joints despite the fact that there was a right 
sacroiliac osteophyte by X-ray criteria.  

At the above examination, the veteran was not complaining of 
right-sided sacroiliac discomfort, it was more on the left 
side, so the examiner believed that this osteophyte had 
nothing to do with the back pain.  The presence of the 
osteophyte could be residuum from injury in 1977, but that 
was purely speculative.  That osteophyte was not detected in 
the X-ray studies taken in service and was a more current 
finding.  It could be the result of trauma that occurred in 
1994.  Moreover , the Gaenslen's test was negative for 
sacroiliac disease.  More likely, there may have been some 
lumbosacral instability because a MRI done in February 1998 
showed no evidence of spinal stenosis.  There was a normal 
bony alignment in that MRI study.  There was a very minimal 
amount of central protrusion at the L5-S1 level noted that 
was of no clinical significance.  The facets appeared normal 
and the neural foraminae appeared within minor limits.  There 
was no evidence of a herniated nucleus pulposus throughout 
the area that was evaluated.  

X-rays of the sacroiliac joints at the time of the above 
examination revealed no fusion.  There was increased density 
overlying the mid portion of the right sacroiliac joint, 
likely representing a large osteophyte.  The pelvis was 
otherwise normal.  There were no fractures or dislocations.  
The hip joints were well preserved.  There was no calcified 
atherosclerotic disease in the pelvic arteries.  The 
impressions were no evidence of fusion, and large osteophyte 
in the mid right sacroiliac joint.  The diagnoses were 
chronic low back syndrome not related to sacroiliac joint 
disease, and large osteophyte in mid-right sacroiliac joint 
by X-ray criteria unrelated to service incurred trauma 
because it was not present in orthopedic work up in service.

A letter from a VA physician dated in September 2000 notes 
that the veteran had been under treatment for major 
depression and chronic pain due to his back and knee 
conditions.  The physician opined that the veteran was unable 
to work due to the chronic pain that aggravated the 
depression.

A review of the record shows that service connection has also 
been established for depressive reaction and that service 
connection for exaggerated lordosis and nerve root pressure 
at L4-L5 have been denied.  The record shows that the 
veteran's claim for a total rating for compensation purposes 
based on unemployability is currently being developed by the 
RO.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for an increased evaluation for 
lumbosacral strain.  There is no identified evidence not 
accounted for and an examination has been performed with 
regard to the veteran's claims.  The veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the veteran's claim, that essentially notifies the veteran 
of the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of this claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The report of the veteran's VA medical examination in March 
2000 indicates that the veteran's osteophyte in the right 
sacroiliac joint is unrelated to his service-connected low 
back condition and the records show that nerve root pressure 
at L4-5 is a non-service-connected disability.  VA 
radiological studies, including MRI of the thoracolumbar 
spine in February 1998, are generally negative for spinal 
stenosis, herniated nucleus pulposus, and significant neural 
foraminal narrowing.  At the time of the veteran's VA medical 
examination in March 2000, ankle deep tendon reflexes were 
1+, bilaterally, and knee deep tendon reflexes were not 
elicited.  The overall evidence does not link these deficits 
to a service-connected intervertebral disc syndrome.  In this 
case, the symptoms attributable to the veteran's non-service-
connected low back conditions and the symptoms that have not 
been related to the service-connected low back disability 
cannot be used to support a higher rating for the low back 
condition under the above diagnostic codes.  38 C.F.R. § 4.14 
(2000).  Nor does the evidence show neurological deficits or 
other manifestations associated with a service-connected 
intervertebral disc syndrome to support the assignment of a 
higher rating for the service-connected low back condition 
under diagnostic code 5293.

The veteran testified before the undersigned in 1995 to the 
effect that he had worsening low back symptoms and the 
overall medical evidence supports his statements.  A 
longitudinal review of all the evidence reveals that the 
veteran's service-connected low back condition has been 
manifested primarily by pain with motion of the low back, 
limitation of motion, and mild degenerative changes as noted 
on the February 1998 VA report of MRI of the thoracolumbar 
spine.  The evidence indicates the presence of occasional low 
back muscle spasms, but this condition was not found at the 
March 2000 VA medical examination.  The medical evidence is 
also conflicting as to whether or not the veteran has 
lordosis of the lumbar spine, but whether he has it or not, 
this condition has been determined to be a non-service-
connected disorder.

At the veteran's VA medical examination in February 1997, 
forward bending of the lumbar vertebrae was to 40 degrees, 
backward extension was to zero degrees, lateral flexion of 
the thoracic vertebrae was to 30 degrees, bilaterally, and 
rotation of the lumbar vertebrae was to 35 degrees, 
bilaterally.  The report of the veteran's VA outpatient 
treatment in January 1999 indicates that the standing range 
of motion of the lumbar spine was severely limited in forward 
flexion and moderately limited in extension and bilateral 
lateral side bending.  A VA report of his treatment in 
January 2000 indicates that there was good range of motion of 
the low back.  The report of the VA medical examination in 
March 2000 reveals that forward bending of the lumbar 
vertebrae was to 30 degrees, backward extension was to about 
12 degrees, lateral flexion was to 20 degrees, bilaterally, 
and rotation was to 20 degrees, bilaterally.  While the 
overall medical evidence is somewhat conflicting as to the 
severity of the limitation of motion of the lumbar spine, it 
does indicate that the severity is at least moderate and 
sometimes severe.  These findings when considered with the 
holding of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) with regard to functional 
impairment indicate that the veteran's service-connected low 
back condition would be best evaluated as 40 percent 
disabling under diagnostic code 5292 or 5295.  Only one 
40 percent rating may be assigned because the ratings 
consider the same low back symptoms.  38 C.F.R. § 4.14.  In 
the DeLuca decision, the Court held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the medical evidence shows that the veteran has constant low 
back pain that produces significant functional impairment as 
noted in the report dated in November 1994 from 
rehabilitation services of a private company and former 
employer of the veteran.  Hence, the Board finds that it 
supports granting a 40 percent evaluation for the lumbosacral 
strain.

The Board notes that the veteran is unemployed and that a VA 
physician in a letter dated in September 2000 opined he was 
unable to work due to chronic pain due to his back and knee 
conditions.  The percentage rating assigned for the veteran's 
service-connected low back disability represents as far as 
can be determined the average impairment in earning capacity 
resulting from this condition.  38 C.F.R. § 4.1 (2000).  The 
RO has not determined whether the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
The Board does not have jurisdiction to adjudicate this claim 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The veteran does not specifically assert that the 
schedular rating is inadequate to evaluate his low back 
disability, and the matter of whether the veteran is entitled 
to a total rating for compensation purposes based on 
unemployability is currently being developed by the RO and is 
not a matter for appellate consideration.






ORDER

An increased evaluation of 40 percent for lumbosacral strain 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

